Case 2:20-cv-09091-PA-AS Document 63-3 Filed 08/23/21 Page 1 of 46 Page ID #:3087




                    EXHIBIT 3




                                                                                 038
                                                                 De Lilly Decl. Ex. 3
Case 2:20-cv-09091-PA-AS Document 63-3 Filed 08/23/21 Page 2 of 46 Page ID #:3088


                                                                           Page 1
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA


             THRIVE NATURAL CARE, INC.,                   )
                                                          )
                                  Plaintiff,              )
                                                          )
                     VS.                                  ) CASE NO.:
                                                          ) 2:20-cv-9091-PA-AS
                                                          )
             THRIVE CAUSEMETICS, INC.,                    )
                                                          )
                                  Defendants.             )
             ___________________________________)
                VIDEOTAPED REMOTE DEPOSITION OF RULE 30(b)(6) THRIVE
                               NATURAL CARE, ALEX MCINTOSH
                                     Irvine, California
                                   Friday, July 23, 2021
                                    MAGNA LEGAL SERVICES
                                        (866) 624-6221
                                        www.MagnaLS.com




             Job No.: 733131
             Reported by:
             Shirley R. Lynn, C.S.R. NO. 13784




                                                                                 039
                                                                 De Lilly Decl. Ex. 3
Case 2:20-cv-09091-PA-AS Document 63-3 Filed 08/23/21 Page 3 of 46 Page ID #:3089


                                                                           Page 2
        1                     UNITED STATES DISTRICT COURT
        2                    CENTRAL DISTRICT OF CALIFORNIA
        3
        4    THRIVE NATURAL CARE, INC.,                )
                                                       )
        5                       Plaintiff,             )
                                                       )
        6           VS.                                ) CASE NO.:
                                                       )   2:20-cv-9091-PA-AS
        7                                              )
             THRIVE CAUSEMETICS, INC.,                 )
        8                                              )
                                Defendants.            )
        9    ___________________________________)
       10
       11                 REMOTE VIDEOTAPED DEPOSITION OF ALEX MCINTOSH,
       12    RULE 30(b)(6) THRIVE NATURAL CARE, taken on behalf of the
       13    Defendant, at Irvine, California, commencing at 9:34 a.m.,
       14    Friday, July 23, 2021, before Shirley R. Lynn, Certified
       15    Shorthand Reporter, License No. 13784, for the State of
       16    California, pursuant to Notice.
       17
       18
       19
       20
       21
       22
       23
       24
       25




                                                                                 040
                                                                 De Lilly Decl. Ex. 3
Case 2:20-cv-09091-PA-AS Document 63-3 Filed 08/23/21 Page 4 of 46 Page ID #:3090


                                                                           Page 3
        1    APPEARANCES (All parties appearing remotely):
        2
        3    For the Plaintiff:
        4         THE MCARTHUR LAW FIRM, P.C.
                  BY: STEPHEN MCARTHUR, ESQ.
        5         9465 Wilshire Boulevard, Suite 300
                  Beverly Hills, California 90212
        6         Phone: (323) 639-4455
                  E-mail: stephen@smcarthurlaw.com
        7
             For the Defendants:
        8
                  SIDLEY AUSTIN LLP
        9         BY: ROLLIN A. RANSOM, ESQ.
                  555 West Fifth Street, Suite 4000
       10         Los Angeles, California 90013
                  Phone: (213) 896-6000
       11         E-mail: rransom@sidley.com
       12    Also Present:
       13          Lucio di Pace/Videographer
       14
       15
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25




                                                                                 041
                                                                 De Lilly Decl. Ex. 3
Case 2:20-cv-09091-PA-AS Document 63-3 Filed 08/23/21 Page 5 of 46 Page ID #:3091


                                                                           Page 6
        1                             INDEX (Continued)
        2                           EXHIBITS (Continued)
        3
        4    EXHIBIT            DESCRIPTION                                 PAGE
        5    Exhibit 70         Thrive's Financial Summary all               200
                                on one page
        6
             Exhibit 71         Document by Thrive Natural Care              208
        7                       commencing with Bates No.
                                TNC 1240
        8
             Exhibit 72         Documents by Thrive Natural                  214
        9                       Care commencing with Bates No.
                                TNC00901
       10
             Exhibit 73         Document by Thrive Natural Care              225
       11                       commencing with Bates No.
                                TNC00902
       12
             Exhibit 74         Documents Bates Nos.                         233
       13                       TCI_00028612 through '614
       14    Exhibit 75         Document by Thrive Natural Care              253
                                commencing with Bates No.
       15                       TNC01554
       16    Exhibit 76         Thrive Natural Care document                 254
                                commencing with Bates No.
       17                       TNC 914
       18    Exhibit 77         Document commencing with Bates               258
                                No. TNC 1365
       19
             Exhibit 78         Documents commencing with Bates              261
       20                       No. TNC00007
       21    Exhibit 79         Document commencing with Bates               277
                                No.TNC00193
       22
       23
       24
       25




                                                                                 042
                                                                 De Lilly Decl. Ex. 3
Case 2:20-cv-09091-PA-AS Document 63-3 Filed 08/23/21 Page 6 of 46 Page ID #:3092


                                                                           Page 8
        1             IRVINE, CALIFORNIA; FRIDAY, JULY 23, 2021
        2                                AT 9:34 A.M.
        3                                     -0O0-
        4                                      ***
        5
        6                THE VIDEOGRAPHER:      All right.     Good
        7    morning.     We are now on record.       This begins the
        8    Videotape No. 1 deposition of Alex McIntosh in the
        9    matter of Thrive Natural Care, Incorporated, vs.
       10    Thrive Causemetics, Incorporated, in the United
       11    States District Court of Central District of
       12    California, Case No. 2:20-cv-9091-PA-AS.
       13                Today is Friday, July 23rd, 2021, and the time
       14    is 9:34 a.m.      This deposition is being taken by remotely
       15    at the request of Sidley Austin, LLP.
       16                The videographer is Lucio di Pace of Magna
       17    Legal Services.      And the court reporter is Shirley Lynn
       18    of Magna Legal Services.
       19                Will the counsel and all parties present state
       20    their appearance and whom they represent, which then the
       21    court reporter will swear in the witness.
       22                You may proceed.
       23                MR. RANSOM:     Rollin Ransom on behalf of
       24    Defendant Thrive Causemetics, Inc.
       25                MR. MCARTHUR:     Steven McArthur on behalf of




                                                                                 043
                                                                 De Lilly Decl. Ex. 3
Case 2:20-cv-09091-PA-AS Document 63-3 Filed 08/23/21 Page 7 of 46 Page ID #:3093


                                                                           Page 9
        1    Plaintiffs Thrive Natural Care.
        2
        3                            ALEXANDER MCINTOSH,
        4                having first been duly sworn, was
        5                examined and testified as follows:
        6                THE WITNESS:     I do.
        7                                 EXAMINATION
        8      BY MR. RANSOM:
        9         Q      Could you, please, state your full name.
       10         A      Alexander McIntosh.
       11         Q      And, Mr. McIntosh, where are you physically
       12    located for today's deposition?
       13         A      San Francisco.
       14         Q      Have you ever been deposed before?
       15         A      I have not.
       16         Q      I am going to take a moment.         I suspect
       17    you've spoken with your counsel about the process,
       18    but I'd like to take a minute to tell you how I
       19    expect today to proceed and make sure we have a
       20    common understanding of what we're doing.
       21                I am going to ask you a series of questions and
       22    your responsibility is, subject to any instructions by
       23    your counsel not to answer, is to answer those questions
       24    to the best of your ability.
       25                Do you understand that?




                                                                                 044
                                                                 De Lilly Decl. Ex. 3
Case 2:20-cv-09091-PA-AS Document 63-3 Filed 08/23/21 Page 8 of 46 Page ID #:3094


                                                                          Page 32
        1    talking about now?        Sorry.
        2         Q      This is the LinkedIn profile, Exhibit 50.
        3         A      Uh-uh.
        4         Q      You are identified as cofounder and CEO of
        5    Thrive Natural Care; correct?
        6         A      Correct.
        7         Q      Okay.    And have you been the chief
        8    executive officer of Thrive Natural Care since
        9    December 2012?
       10         A      I've been the cofounder and CEO since the
       11    founding of the company.
       12         Q      And when was the company founded?
       13         A      The founding is a -- is an approximate
       14    time.    It sort of depends on many different dates.
       15    2012 is the year that Thrive was founded.
       16         Q      So is it accurate that you have been the
       17    cofounder and CEO of Thrive Natural Care since
       18    December 2012, at least approximately?
       19         A      Approximately, yes.
       20         Q      Have you ever served in any other position
       21    at Thrive Natural Care, other than CEO?
       22         A      I've not.
       23         Q      Do you work for Thrive Natural Care full
       24    time presently?
       25         A      I do.




                                                                                 045
                                                                 De Lilly Decl. Ex. 3
Case 2:20-cv-09091-PA-AS Document 63-3 Filed 08/23/21 Page 9 of 46 Page ID #:3095


                                                                          Page 41
        1                (Brief break taken.)
        2                THE VIDEOGRAPHER:       We are now back on
        3    record at the time of 10:16 a.m.
        4                You may proceed.
        5                MR. RANSOM:     Okay.      Ms. Lynn, could you
        6    read back the last question, please?
        7                     (The following record was read:
        8                "Can you identify, please, the
        9                current contractors and
       10                consultants?")
       11                THE WITNESS:      I can.
       12      BY MR. RANSOM:
       13         Q      Please do.
       14         A      It's a long list.       It's inclusive of people
       15    in the United States and in Costa Rica.
       16         Q      Okay.    Please do.
       17         A      Please do what?
       18         Q      Please identify those people.
       19         A      There is an accountant.         There are PR and
       20    social media professionals.          There are supply chain
       21    professionals.       There are formulation professionals.
       22    And then there's a very extended and long list of
       23    farmer partners.       We work with smallholder farmers
       24    and cooperatives in Costa Rica.
       25         Q      Are there any others?




                                                                                 046
                                                                 De Lilly Decl. Ex. 3
Case 2:20-cv-09091-PA-AS Document 63-3 Filed 08/23/21 Page 10 of 46 Page ID #:3096


                                                                          Page 44
         1    or does the person also work for others?
         2         A     I don't know.
         3         Q     What's your accountant's name?
         4         A     Wendy Miller.
         5         Q     Does TNC have a chief financial officer?
         6         A     We do not.
         7         Q     Has TNC ever had a chief financial officer?
         8         A     No.
         9         Q     Okay.
        10               THE WITNESS:      Rollin, whenever -- when you
        11    find -- probably in about five or ten minutes, I'll
        12    need to take a little bio break, when you get to a
        13    good cadence.
        14               MR. RANSOM:      Oh, you know, I'm switching
        15    over to the complaint now, so why don't we take the
        16    break right now.       That's fine.
        17               THE WITNESS:      Perfect.     Okay.    How long do
        18    you guys want to go?        I only need a couple minutes.
        19               MR. RANSOM:      Why don't we take
        20    five minutes.
        21               THE WITNESS:      Perfect.
        22               MR. RANSOM:      Okay.
        23               THE VIDEOGRAPHER:        All right.     Let's go off
        24    record.    Time-stamp is 10:23 a.m.         Stand by.
        25               (Brief break taken.)




                                                                                 047
                                                                 De Lilly Decl. Ex. 3
Case 2:20-cv-09091-PA-AS Document 63-3 Filed 08/23/21 Page 11 of 46 Page ID #:3097


                                                                          Page 45
         1               THE VIDEOGRAPHER:       All right.      We are now
         2    back on record in the deposition of Alex McIntosh.
         3    The time-stamp is 10:29 a.m.
         4               You may proceed.
         5     BY MR. RANSOM:
         6         Q     Mr. McIntosh, does Thrive Natural Care have
         7    any offices that it operates out of?
         8         A     Currently, no.
         9         Q     Has it in the past?
        10         A     Yes.
        11         Q     And as a result of COVID, did Thrive
        12    Natural Care go to a remote work environment?
        13         A     We did.
        14         Q     Okay.    And was that the reason you no
        15    longer have, or operate an office, or was it
        16    something other than COVID?
        17         A     It was primarily COVID, but also the fact
        18    that part of our team is in Costa Rica as well, so
        19    it's always been remote in that regard.             But when
        20    COVID hit, we shut our office down.
        21         Q     Okay.    Where was your office located?
        22         A     San Francisco.
        23         Q     Okay.    And when did that office get shut
        24    down?
        25         A     I believe -- I believe it was early 2020.




                                                                                 048
                                                                 De Lilly Decl. Ex. 3
Case 2:20-cv-09091-PA-AS Document 63-3 Filed 08/23/21 Page 12 of 46 Page ID #:3098


                                                                          Page 47
         1    is the aforementioned social media, Travis and
         2    Whitney.
         3         Q     Who is the freelance designer?
         4         A     Meg Doyle (phonetic).
         5         Q     Okay.    Can you please describe what TNC's
         6    business is?
         7         A     We make skin care powered by regenerative
         8    plants.
         9         Q     When did you first come up with the idea of
        10    founding, or cofounding, Thrive Natural Care?
        11         A     I believe it was in 2012.
        12         Q     And how did you come up with the idea?
        13               MR. MCARTHUR:      Objection.     I believe this
        14    is outside the scope of the 30(b)(6).
        15               (Reporter clarification.)
        16               MR. MCARTHUR:      Objection.     I think -- I
        17    believe this is outside the scope of the 30(b)(6)
        18    depo topics.
        19               Rollin, which -- which of the depo topics does
        20    this go into?
        21               MR. RANSOM:      Mr. McArthur, you can just
        22    state your objection, and then the witness can
        23    answer.    If you think it's outside the scope, just
        24    object, and then let's move on.
        25               MR. MCARTHUR:      Sure.    I object that this is




                                                                                 049
                                                                 De Lilly Decl. Ex. 3
Case 2:20-cv-09091-PA-AS Document 63-3 Filed 08/23/21 Page 13 of 46 Page ID #:3099


                                                                          Page 51
         1    the farmers are not purchasing, using or being harmed by
         2    synthetic farming herbicides, pesticides, fertilizers,
         3    so they save money.       They're not spraying things that
         4    are bad for their water source, their land.
         5               And they're selling a crop or, in some cases, a
         6    value ad, the -- the oils and extracts for our products,
         7    that make them much more money than they would selling
         8    conventional farming commodities.          So they make more
         9    money.
        10               And we also invest in those communities as
        11    well, the community development.
        12         Q     Who came up with the name "Thrive Natural
        13    Care" for the business?
        14         A     I did.
        15         Q     And how did you come up with that name?
        16         A     That name came to me as the best
        17    description of that entire business model that I
        18    just shared, the regenerative business model and its
        19    impacts and its vision, and is a result of my
        20    25-plus years in environmental leadership and in
        21    consumer packaged goods.
        22         Q     And in what way was that name, in your
        23    view, the best reflection or representation of the
        24    regenerative -- regenerative business model that you
        25    described?




                                                                                 050
                                                                 De Lilly Decl. Ex. 3
Case 2:20-cv-09091-PA-AS Document 63-3 Filed 08/23/21 Page 14 of 46 Page ID #:3100


                                                                          Page 52
         1         A     I'm sorry, Ransom, could you -- Mr. Rollin,
         2    could you repeat the question one more -- I got part
         3    of it.
         4         Q     Yes.    That's okay.     I'm going to -- by the
         5    end of the deposition, "regenerative" --
         6    "regenerative" will just trip off my tongue.
         7               In what way or for what reason did you believe
         8    that the Thrive Natural Care name best reflected or
         9    represented the regenerative business model you
        10    described?
        11         A     You got it there.       You're in there.
        12               "Thrive" best encapsulated the model and vision
        13    of our business especially in context of historical
        14    business models, which were extractive; current business
        15    models which are, quote-unquote, "sustainable," which
        16    means "do no harm"; and regenerative, which really is
        17    the leading edge for business now, is "leave it better."
        18               And "Thrive," the name, connotates that idea.
        19    Most simply, as if a leaf was falling from a tree, the
        20    leaf is not waste.       It's food for everything in the
        21    forest, and the forest thrives because of the tree.
        22         Q     Does your business model help soil to
        23    thrive?
        24         A     I've never said it that way, but my
        25    company's business model does improve soil health,




                                                                                 051
                                                                 De Lilly Decl. Ex. 3
Case 2:20-cv-09091-PA-AS Document 63-3 Filed 08/23/21 Page 15 of 46 Page ID #:3101


                                                                          Page 53
         1    along with other ecological indicators.
         2         Q     And -- and so is it fair to say that in
         3    improving soil health, among other ecological
         4    indicators, your business helps soil to thrive?
         5         A     That's fair to say.
         6         Q     Is it also fair to say that your business
         7    helps communities to thrive?
         8         A     It is.
         9         Q     In marketing Thrive Natural Care, is part
        10    of the -- the communication you provide to consumers
        11    talk about your regenerative business model?
        12         A     Yes.
        13         Q     And is that part of your corporate brand
        14    identity, that is, that you have -- or TNC has this
        15    regenerative -- regenerative business model?
        16         A     I'm sorry.      Repeat the first part of the
        17    question again, Mr. Ransom.          I think I got it, but I
        18    just want to make sure I'm answering the question
        19    accurately.
        20         Q     Yes.    Understand.
        21               As part of TNC's brand identity, this
        22    regenerative -- regenerative -- I'm not going to get
        23    there.    Let me start again.
        24               Is part of TNC's brand identity this
        25    regenerative -- regenerative business model?




                                                                                 052
                                                                 De Lilly Decl. Ex. 3
Case 2:20-cv-09091-PA-AS Document 63-3 Filed 08/23/21 Page 16 of 46 Page ID #:3102


                                                                          Page 54
         1         A     It is.
         2         Q     And does Thrive Natural Care, as part of
         3    its marketing to consumers, communicate that the
         4    model is intended to help both soil and communities
         5    regenerate?
         6         A     It does.
         7         Q     Thrive Natural Care sells skin care
         8    products; correct?
         9         A     We do.
        10         Q     Do those skin care products help user's
        11    skin to thrive?
        12         A     I don't use that term.         And it's not
        13    something that is in our communications.             I say that
        14    we help our customers live healthier and look
        15    better, and that their purchase fuels this
        16    regenerative business model.
        17         Q     And does a part of living healthier and
        18    looking better include the fact that the use of
        19    Thrive Natural Care's products will help the user's
        20    skin to thrive?
        21         A     I don't know.      We don't -- we don't use
        22    that term in that way.        We talk about particular
        23    skin benefits, but we don't use that term in that
        24    way with our consumers, so I can't -- I can't
        25    definitively say that.




                                                                                 053
                                                                 De Lilly Decl. Ex. 3
Case 2:20-cv-09091-PA-AS Document 63-3 Filed 08/23/21 Page 17 of 46 Page ID #:3103


                                                                          Page 55
         1         Q      Well, again, setting aside whether you talk
         2    about it that way or not, does use of your products
         3    help skin thrive?
         4         A      I wouldn't know how to answer that.
         5    That's -- that's sort of a subjective thing.              I --
         6    some consumers may feel that way.           It's not a term
         7    that I use.     Not one that my company uses.
         8         Q      Do you think that -- do you think the use
         9    of TNC's products makes skin better?
        10         A     I think it makes skin healthier.
        11         Q     Does it help skin or do the products help
        12    skin regenerate?
        13         A     Some people may feel that.          I don't use
        14    that term myself because it sounds a little snake
        15    oily, and there's a lot of snake oil in this
        16    industry.     So I don't use that term myself when I'm
        17    referring to Thrive and its benefit for our
        18    customers.
        19               MR. RANSOM:      Okay.    I have loaded into the
        20    chat a document that I'll ask the court reporter to
        21    mark as Exhibit 51.
        22               (Exhibit 51 was marked for
        23               identification.)
        24     BY MR. RANSOM:
        25         Q     Do you have that document?




                                                                                 054
                                                                 De Lilly Decl. Ex. 3
Case 2:20-cv-09091-PA-AS Document 63-3 Filed 08/23/21 Page 18 of 46 Page ID #:3104


                                                                          Page 62
         1               MR. RANSOM:      Okay.    I've dropped another
         2    document into the chat.         I'll ask the court reporter
         3    to mark this as Exhibit 53.          It is a document
         4    produced by TNC with a starting Bates number of
         5    TNC 1160.
         6     BY MR. RANSOM:
         7         Q     Mr. McIntosh, tell me when you're ready.
         8         A     I can see the document in chat.           I'm just
         9    waiting for it to load up.          For some reason,
        10    everything is very slow.
        11         Q     This is another slightly larger one, so it
        12    may take a minute.
        13         A     Okay.    I have it open.
        14         Q     Do you recognize what's been marked as
        15    Exhibit 53?
        16         A     I do.    I don't know the -- the TNC 01160, I
        17    don't know what that is, but it looks like it's --
        18    yes, I do -- I do recognize it.
        19         Q     What is it?
        20         A     It's an old screenshot of our product page.
        21         Q     Okay.    And I'll just represent to you, sir,
        22    that the TNC 1160 is called a Bates number.
        23         A     I see.
        24         Q     It was applied by your counsel before this
        25    document was turned over to my firm in this




                                                                                 055
                                                                 De Lilly Decl. Ex. 3
Case 2:20-cv-09091-PA-AS Document 63-3 Filed 08/23/21 Page 19 of 46 Page ID #:3105


                                                                          Page 64
         1    be one that goes out of stock or a product -- yeah,
         2    I believe we do.
         3               Occasionally, there might be one that goes out
         4    of stock or a new one that's introduced, but this is --
         5    this is our -- our product offering.
         6         Q     Okay.
         7               MR. RANSOM:      I just dropped another
         8    document in the chat, which I'll ask the court
         9    reporter to mark as Exhibit 54.
        10               (Exhibit 54 was marked for
        11               identification.)
        12     BY MR. RANSOM:
        13         Q     Please open it and tell me when you're
        14    ready.
        15         A     It's open.
        16         Q     Okay.    Do you recognize Exhibit 54?
        17         A     I do.
        18         Q     What is Exhibit 54?
        19         A     It is a screenshot of Thrive's product
        20    offering.
        21         Q     And does this Exhibit 54 reflect the
        22    current packaging of Thrive's products?
        23         A     I believe it does.
        24         Q     And was Exhibit 53 the immediately
        25    preceding generation of packaging for these




                                                                                 056
                                                                 De Lilly Decl. Ex. 3
Case 2:20-cv-09091-PA-AS Document 63-3 Filed 08/23/21 Page 20 of 46 Page ID #:3106


                                                                            Page 98
         1         Q     Okay.    Okay.
         2               Okay.    All right.      Give me one minute.
         3         A     Should I -- should I be keeping all of the
         4    documents you sent open?         I'm just a little worried
         5    my window is getting cluttered.           Can I close them
         6    down and just refer back to chat?           Are you...
         7         Q     Yeah.    No, you can close them down.          I
         8    guess the only ones I would suggest you keep open
         9    are the first amended complaint --
        10         A     Okay.
        11         Q     -- and the interrogatory responses.
        12         A     Okay.    I'll keep those open.
        13         Q     But if you want to close the rest, that's
        14    fine.
        15               MR. RANSOM:      Okay.    I've dropped another
        16    document into the chat, and I'll ask the court
        17    reporter to mark it as Exhibit 58.
        18               (Exhibit 58 was marked for
        19               identification.)
        20     BY MR. RANSOM:
        21         Q     Please tell me when you've had a chance to
        22    take a look at it.
        23               MR. RANSOM:      I will represent, this is a
        24    document that was produced by Thrive Natural Care
        25    bearing Bates Nos. -- No. TNC 1208.




                                                                                 057
                                                                 De Lilly Decl. Ex. 3
Case 2:20-cv-09091-PA-AS Document 63-3 Filed 08/23/21 Page 21 of 46 Page ID #:3107


                                                                          Page 99
         1               THE WITNESS:      I have received the document,
         2    Mr. Ransom, and I've been able to scan through it.
         3     BY MR. RANSOM:
         4         Q     Do you recognize it?
         5         A     I do.
         6         Q     What is it?
         7         A     It is a screenshot of one of our website
         8    pages, not the current version, but a slightly older
         9    version.
        10         Q     Okay.    And who was responsible for creating
        11    the content in this page?
        12         A     Many people.      Both --
        13         Q     Were you involved?
        14         A     I was.
        15         Q     Sorry.    I interrupted you.        Please go ahead
        16    and finish your answer.
        17         A     Oh, thank you.       I was.    I was involved in
        18    this.
        19         Q     Okay.    And did you approve the use of the
        20    language in this page in the website?
        21         A     I don't know if I would say "approve," but
        22    I -- I definitely have read it.           I don't have time
        23    to approve everything that's written about my
        24    company.     There's not a formal process like that,
        25    like in many big companies.          But suffice to say, I'm




                                                                                 058
                                                                 De Lilly Decl. Ex. 3
Case 2:20-cv-09091-PA-AS Document 63-3 Filed 08/23/21 Page 22 of 46 Page ID #:3108


                                                                         Page 107
         1    different definitions of what "thrive" means.
         2         Q     I'm asking you about yours, sir.
         3               Do you have an understanding of the meaning of
         4    the word "thrive" beyond the context of soil and farmers
         5    and communities that you just described?
         6               MR. MCARTHUR:      Objection.     Beyond the scope
         7    of the 30(b)(6) topics.
         8               THE WITNESS:     The way I use it, I've
         9    already identified several times now for our
        10    company.    I suppose other people would have other --
        11    other definitions of "thrive."          Yeah, I'll leave it
        12    at that.
        13     BY MR. RANSOM:
        14         Q     Has TNC ever used the word "thrive" to mean
        15    generally healthy skin or better skin?
        16               MR. MCARTHUR:      Objection.     Beyond the scope
        17    of the 30(b)(6) topics.
        18               THE WITNESS:     Not to my knowledge.
        19               MR. RANSOM:     Okay.
        20               Okay.    I'm dropping another document into the
        21    chat, which I will ask the court reporter to mark as
        22    Exhibit 59.     It was produced by TNC in this action with
        23    the Bates number commencing TNC 00143.
        24               (Exhibit 59 was marked for
        25               identification.)|




                                                                                 059
                                                                 De Lilly Decl. Ex. 3
Case 2:20-cv-09091-PA-AS Document 63-3 Filed 08/23/21 Page 23 of 46 Page ID #:3109


                                                                         Page 108
         1     BY MR. RANSOM:
         2          Q    Mr. McIntosh, this one is a pretty large
         3    one, so tell me when you've got it.
         4          A    I see it.
         5               It's not halfway uploaded yet -- or downloaded.
         6          Q    Okay.
         7               Okay.    We'll get there.
         8          A    Okay.    I have it open.      I'm going to review
         9    it.
        10          Q    Okay.
        11          A    Okay.    I have it open and I've scanned
        12    through it.
        13          Q    Okay.    Do you recognize this exhibit?
        14          A    I do.
        15          Q    What is it?
        16          A    I believe it is a brochure for our brand
        17    from the very early days.
        18          Q    Who created it?
        19          A    I believe it was created by an external
        20    marketing agency.
        21          Q    What agency?
        22          A    I'm not sure, but based on the vintage of
        23    this, I am going to guess it was Celery Design.
        24               (Reporter clarification.)
        25               THE WITNESS:     Celery Design, like the food.




                                                                                 060
                                                                 De Lilly Decl. Ex. 3
Case 2:20-cv-09091-PA-AS Document 63-3 Filed 08/23/21 Page 24 of 46 Page ID #:3110


                                                                         Page 120
         1               MR. RANSOM:      Thank you.
         2     BY MR. RANSOM:
         3         Q     Mr. McIntosh, you understand you're still
         4    under oath?
         5         A     I do.
         6               MR. RANSOM:      I dropped another document
         7    into the chat.      I'd ask the court reporter to mark
         8    it as Exhibit 60.       It's a document produced by
         9    Thrive Natural Care in this matter starting with
        10    Bates No. TNC 00391.
        11               (Exhibit 60 was marked for
        12               identification.)
        13     BY MR. RANSOM:
        14         Q     And tell me when you've had a chance to
        15    look at it.
        16         A     Okay.    It's loading now.
        17               About halfway loaded.
        18               Okay.    It's loaded.      I am going to review it
        19    now, briefly.
        20         Q     Okay.
        21         A     Okay.    I've done a quick review.
        22         Q     Okay.    Do you recognize Exhibit 60?
        23         A     I do.
        24         Q     What is it?
        25         A     It appears to be an early generation brand




                                                                                 061
                                                                 De Lilly Decl. Ex. 3
Case 2:20-cv-09091-PA-AS Document 63-3 Filed 08/23/21 Page 25 of 46 Page ID #:3111


                                                                         Page 121
         1    guide.
         2         Q     Who created Exhibit 60?
         3         A     Most likely, if I'm -- if I'm thinking
         4    about the -- the vintage of this, myself created --
         5    I created the document myself.
         6         Q     Okay.    And you see on the first page of
         7    Exhibit 60, there's a diagram in the center bubble,
         8    it says "Brand DNA"; do you see that?
         9         A     I do.
        10         Q     What did you mean by "Brand DNA" as
        11    reflected in this document?
        12         A     Well, on the second slide it goes into
        13    that, which is essentially the -- the organizing
        14    elements or foundational elements of my Thrive
        15    brand.
        16         Q     And does this document, Exhibit 60, reflect
        17    those foundational elements of TNC's Thrive brand?
        18         A     It does.
        19         Q     Could you please turn -- sorry.           Hold on
        20    one minute.
        21               Could you please turn to page 7 of Exhibit 60?
        22         A     And, Mr. Ransom, just so I make sure I'm on
        23    the same one, what is the header of that slide?
        24         Q     "Brand Identifiers."
        25         A     Okay.




                                                                                 062
                                                                 De Lilly Decl. Ex. 3
Case 2:20-cv-09091-PA-AS Document 63-3 Filed 08/23/21 Page 26 of 46 Page ID #:3112


                                                                         Page 126
         1    our -- our, sort of, first adopter -- our first
         2    early adopter consumer base of men.
         3         Q     So at least initially, you were
         4    contemplating that your products would be targeted
         5    for use by men; correct?
         6         A     I would frame that differently to make it
         7    more accurate.      We -- we envisioned, when I got the
         8    trademark for Thrive, having it sell products for
         9    women and men.
        10               We decided to start with men, irrespective of
        11    the fact that our -- our trademark is -- is held
        12    without -- without gender identity.           We decided to start
        13    with men because we thought that was the best
        14    opportunity.     But our earliest strategy was to start
        15    with men and to include women and other demographics in
        16    our customer base.
        17               Your -- your big document --
        18         Q     Has exhibit --
        19         A     -- is downloading.
        20               I have not opened it yet.         Do you want me to do
        21    that, or do you want to stay on this one?
        22         Q     Okay.    No, could you open it, please?
        23               MR. RANSOM:     I've provided document that
        24    I'll ask the reporter to mark as Exhibit 61.             It's
        25    produced by Thrive Natural Care in this action and




                                                                                 063
                                                                 De Lilly Decl. Ex. 3
Case 2:20-cv-09091-PA-AS Document 63-3 Filed 08/23/21 Page 27 of 46 Page ID #:3113


                                                                         Page 127
         1    starts with Bates No. TNC 556.
         2               (Exhibit 61 was marked for
         3               identification.)
         4     BY MR. RANSOM:
         5         Q     Take a minute and tell me when you're
         6    ready.
         7         A     It's going to take me a minute to go
         8    through this.      This looks like a very long document.
         9         Q     Go ahead.
        10         A     Okay.    I've scanned though it, Mr. Ransom.
        11         Q     Okay.    Do you recognize Exhibit 61?
        12         A     I do.
        13         Q     What is it?
        14         A     It appears to be an early marketing deck
        15    designed by an agency and presented to me, the brand
        16    owner.
        17         Q     And if you go to the second page of
        18    Exhibit 61, you'll see there's an agenda; correct?
        19         A     That is correct.
        20         Q     And the first item on the agenda is "Hello,
        21    Justin."
        22               Do you see that?
        23         A     I do, yes.
        24         Q     Do you know who Justin is a reference to?
        25         A     I believe that was either a current or




                                                                                 064
                                                                 De Lilly Decl. Ex. 3
Case 2:20-cv-09091-PA-AS Document 63-3 Filed 08/23/21 Page 28 of 46 Page ID #:3114


                                                                         Page 136
         1         Q     And was TNC consulting with Guts & Glory
         2    about trends in men's grooming because the products
         3    that TNC was initially contemplating developing were
         4    intended to be men's grooming products?
         5         A     I'm sorry.     Can you repeat the question?          I
         6    think I followed you.        I just want to make sure I
         7    answer it specifically.
         8         Q     I'll simplify it.
         9               Why was TNC consulting with Guts & Glory about
        10    trends in men's grooming?
        11         A     In order to develop the best branding for
        12    our initial target audience.
        13         Q     As the initial products were intended to be
        14    targeted to men for men's grooming; correct?
        15         A     As I said, the -- the start of Thrive, it
        16    was for men.      You're correct.      The trademark that we
        17    got and --
        18         Q     Okay.
        19         A     -- the business model that preceded this
        20    deck envisioned and executed against a female and
        21    male target.
        22         Q     Okay.    So page 14 of the PDF refers to the
        23    well-groomed man; correct?
        24         A     It does.
        25         Q     Okay.    And that was -- the well-groomed man




                                                                                 065
                                                                 De Lilly Decl. Ex. 3
Case 2:20-cv-09091-PA-AS Document 63-3 Filed 08/23/21 Page 29 of 46 Page ID #:3115


                                                                         Page 137
         1    was part of the target market for the initial TNC
         2    products; correct?
         3         A     Correct.
         4         Q     And then if you go to the next page ending
         5    in 612, you see there, again, is the reference to
         6    the urban woodsman.
         7               Do you see that?
         8         A     I do.
         9         Q     And was the urban woodsman the other
        10    element of the target market for the initial
        11    products that TNC was contemplating?
        12         A     No, it was not.
        13         Q     Okay.    Do you recall -- does seeing this
        14    refresh your recollection, at all, of the reason for
        15    the discussion of the urban woodsman as part of the
        16    deck prepared by Guts & Glory?
        17         A     The agency's job is to suggest.           The
        18    client's job is to decide.         This was not a good
        19    idea.
        20         Q     Okay.    And do you recall advising
        21    Guts & Glory that the urban woodsman mantra or model
        22    was not one in which TNC was interested?
        23         A     For the most part.        It was a long time ago,
        24    but I think I recall that.
        25         Q     Okay.    If you go to page 19 of Exhibit 62,




                                                                                 066
                                                                 De Lilly Decl. Ex. 3
Case 2:20-cv-09091-PA-AS Document 63-3 Filed 08/23/21 Page 30 of 46 Page ID #:3116


                                                                         Page 145
         1    advertising to drown out any marketing that we could do
         2    in this digital realm to achieve our eCommerce vision.
         3                So between the confusion created by their
         4    infringement and between them flooding the zone, it
         5    drove up the cost of our customer acquisition because
         6    TCI was bidding on keywords that related to my company,
         7    related to Thrive, Thrive Skin Care, Thrive Natural
         8    Care, and it made it very expensive for us to get
         9    customer conversion.
        10                And then there was the confusion of customers
        11    believing that they were seeing one company when they
        12    were seeing another; buying from one company, they were
        13    seeing another.      And all of that served to have a
        14    tremendously negative impact on my business and our
        15    ability to build our eCommerce.
        16         Q      Okay.   We'll come back to some of that in a
        17    bit.
        18                MR. RANSOM:     I am going to drop another
        19    document into the chat.        Fortunately, it's a small
        20    one.     I've loaded in a document that I'd ask the
        21    court reporter to mark as Exhibit 64.            It's produced
        22    by Thrive Natural Care in this action and begins at
        23    Bates No. TNC 000 -- oh, sorry, 00294-U.
        24                (Exhibit 64 was marked for
        25                identification.)




                                                                                 067
                                                                 De Lilly Decl. Ex. 3
Case 2:20-cv-09091-PA-AS Document 63-3 Filed 08/23/21 Page 31 of 46 Page ID #:3117


                                                                         Page 146
         1               THE WITNESS:     Mr. Ransom, do you want me to
         2    keep Exhibit 60 and 63 open?         My screen is getting a
         3    little full now.
         4     BY MR. RANSOM:
         5          Q    No worries.
         6               Let me just -- before -- before you close that,
         7    my -- my questions are going to relate, in part, to the
         8    masculine bottle shape reference in those documents, so
         9    if you keep that in mind, you can close Exhibit 60 and
        10    63.
        11          A    Okay.
        12          Q    Let me know when you're ready with
        13    Exhibit 64.
        14          A    I have scanned through this, Mr. Ransom.
        15          Q    And do you recognize Exhibit 64?
        16          A    I do.
        17          Q    What is it?
        18          A    It appears to be an early version sell
        19    sheet for our line.
        20          Q    And does Exhibit -- well, strike that.
        21               Who created Exhibit 64?
        22          A    Probably me.
        23          Q    And does Exhibit 64 reflect the original
        24    shape of the packaging for the three products that
        25    were first sold by Thrive Natural Care?




                                                                                 068
                                                                 De Lilly Decl. Ex. 3
Case 2:20-cv-09091-PA-AS Document 63-3 Filed 08/23/21 Page 32 of 46 Page ID #:3118


                                                                         Page 151
         1         A     That's harder to answer because our
         2    customer base now, and has been for a while, is
         3    65 percent female.       And so we -- I don't look at
         4    that shape the same way.         It's the same bottle, to
         5    answer your question, as before.           It has those
         6    shoulders.     But as we can see, the color, the fonts,
         7    the logos have all changed, and that's a reflection
         8    of the fact that we've been a unisex brand for many
         9    years as per our original strategy.
        10               But the bottle itself, Mr. Ransom, is the same
        11    bottle that we've been discussing, although this one is
        12    made out of 100 percent recycled plastic and the
        13    original one was not.
        14         Q     But in terms of the shape, it's the
        15    masculine bottle shape to which you testified
        16    earlier; correct?
        17         A     It's the same bottle shape.
        18         Q     The masculine bottle shape; correct?
        19         A     It's the same bottle shape as before.
        20         Q     Okay.    How are we doing on Exhibit 65?
        21         A     It looks like it's finally loaded.            I've
        22    not opened it yet.       Would you --
        23         Q     Excellent.
        24               Why don't you -- why don't you open it -- why
        25    don't you open it and take a look?




                                                                                 069
                                                                 De Lilly Decl. Ex. 3
Case 2:20-cv-09091-PA-AS Document 63-3 Filed 08/23/21 Page 33 of 46 Page ID #:3119


                                                                         Page 152
         1         A     Oh, shoot.      I opened the wrong one.
         2               Okay.    I have this open.       Let me look this
         3    over.
         4               Okay.    I've done a quick scan.
         5         Q     Do you recognize Exhibit 65?
         6         A     I do.
         7         Q     What is it?
         8         A     It's an executive overview of Thrive
         9    Natural Care.
        10         Q     Who prepared it?
        11         A     I did.
        12         Q     For what purpose?
        13         A     That's not clear.       As I mentioned before,
        14    these would be used in many different ways, to
        15    recruit team members, talk to potential retailers,
        16    secure advisers, get investors interested, talk to
        17    manufacturers.
        18               It's not really clear.
        19         Q     Was it a document intended to be shared
        20    outside of Thrive Natural Care?
        21         A     I don't know.      I would assume so.
        22         Q     Okay.    And if you go, then, to the second
        23    entry that's headed "Market Opportunity & Product
        24    Benefit"; correct?
        25         A     Correct.




                                                                                 070
                                                                 De Lilly Decl. Ex. 3
Case 2:20-cv-09091-PA-AS Document 63-3 Filed 08/23/21 Page 34 of 46 Page ID #:3120


                                                                         Page 155
         1    if I -- if I guessed, it would be in two ways.              One
         2    is probably with a crowd-sourced fundraising
         3    campaign.     And the other would be potentially for
         4    training.
         5               I noticed in here that it -- it has that we're
         6    already in 70 Whole Foods and Pharmaca stores selling.
         7    And so perhaps it was used for training as well.
         8    Oftentimes, the retailers would ask for training videos
         9    for their team members.
        10         Q     Who wrote the script reflected in
        11    Exhibit 66?
        12         A     I don't recall, but probably a friend who
        13    had done crowd-source campaigns or had some video
        14    expertise.     I'm -- I'm thinking it was a friend by
        15    the name of Sundeep (phonetic).
        16         Q     Did you approve the script?
        17         A     You know, I can't recall if this is the
        18    final.    There's no -- I can't -- I don't see a date
        19    on here.     I can't recall if this is a final or a
        20    draft or something he gave to me as a suggestion.
        21               This had to be at least, you know, eight years
        22    ago, maybe even more.        So I can't recall, sort of,
        23    approving a script in quotes.
        24         Q     Do you see that in the third entry on the
        25    first page it refers to a men's grooming product?




                                                                                 071
                                                                 De Lilly Decl. Ex. 3
Case 2:20-cv-09091-PA-AS Document 63-3 Filed 08/23/21 Page 35 of 46 Page ID #:3121


                                                                         Page 156
         1               Do you see that?
         2         A     I'm sorry.      Where is that, Mr. Ransom?
         3         Q     In the third box that -- where the left
         4    side, it says "15 seconds," and it's you introducing
         5    yourself.
         6               Do you see that?
         7         A     Oh, yes, yes.      And what was your question?
         8         Q     And it refers to a -- it refers to a men's
         9    grooming product; correct?
        10         A     Correct.
        11         Q     Is that how Thrive Natural Care was
        12    describing the initial products that it released in
        13    2013 or 2014?
        14         A     It was.
        15         Q     Okay.    And then in the next box down, the
        16    text reads "Thing is, we've only got one shot at
        17    this.    The first 2-3 months in the store are
        18    critical; if no one buys Thrive, it's game over."
        19               Do you see that?
        20         A     I do.
        21         Q     Do you know what was meant by that?
        22         A     I don't.     The person that wrote this --
        23    this version may have been for a fund -- like a
        24    crowd-source fundraising campaign, that would --
        25    that would seem to explain the verbiage in that.




                                                                                 072
                                                                 De Lilly Decl. Ex. 3
Case 2:20-cv-09091-PA-AS Document 63-3 Filed 08/23/21 Page 36 of 46 Page ID #:3122


                                                                         Page 157
         1    But I -- I can't recall for certain.
         2         Q     Okay.    And it mentions that you -- that the
         3    products were available at Whole Foods; correct?
         4         A     It actually mentions Whole Foods and
         5    Pharmaca stores nationwide.
         6         Q     Right.    Do you recall complaining to
         7    Whole Foods about the location in which Thrive
         8    Natural Care's products were placed in their stores?
         9         A     I'm sorry.     Can you ask that question
        10    again?    I'm -- I'm looking at this document.            I
        11    don't see what -- I'm -- I'm not seeing that on --
        12         Q     No, we're done with -- you -- you can close
        13    that document.
        14         A     I see.    Okay.    Would you like me,
        15    Mr. Ransom, to leave open 65?
        16         Q     No, you can close it.        You can close it.
        17         A     Sixty-four?
        18         Q     You may close it.
        19         A     Okay.    I like to keep it neat.
        20               Okay.    Your question please, sir.
        21         Q     Yes.
        22               Do you recall complaining to Whole Foods about
        23    the -- where your products were located in Whole Foods
        24    stores?
        25         A     Every brand always complains to the




                                                                                 073
                                                                 De Lilly Decl. Ex. 3
Case 2:20-cv-09091-PA-AS Document 63-3 Filed 08/23/21 Page 37 of 46 Page ID #:3123


                                                                         Page 158
         1    retailers about where their products are located.               I
         2    don't remember a specific occasion, but I'm sure
         3    there was one.
         4         Q     Okay.    Give me a moment, please.
         5               MR. RANSOM:      Okay.    I've dropped a document
         6    into the chat.      I'll ask the court reporter to mark
         7    it as Exhibit 67.       And it was produced by Thrive
         8    Natural Care in this action, and it starts with
         9    Bates No. TNC01398.
        10               (Exhibit 67 was marked for
        11               identification.)
        12     BY MR. RANSOM:
        13         Q     And let me know when you're ready.
        14         A     Okay.    I've got the document open.          I'm
        15    going to scan through it.
        16               Okay.    I've scanned through it.
        17         Q     Do you recognize Exhibit 67?
        18         A     I do.
        19         Q     What is it?
        20         A     It's an -- an e-mail exchange between
        21    myself and the lead buyer for Whole Foods across all
        22    of Northern California.
        23         Q     Okay.    And did one aspect of Exhibit 67
        24    relate to your concerns regarding the placement of
        25    Thrive Natural Care's products at Whole Foods




                                                                                 074
                                                                 De Lilly Decl. Ex. 3
Case 2:20-cv-09091-PA-AS Document 63-3 Filed 08/23/21 Page 38 of 46 Page ID #:3124


                                                                         Page 159
         1    stores?
         2         A     It does.
         3         Q     And what was the issue that you raised in
         4    the e-mail in that regard?
         5         A     I'm glad you asked.       This is a great point.
         6               So I was complaining that they didn't put us in
         7    men's body care, and they had us in face care.             And what
         8    I learned in complaining was that the store teams of
         9    Whole Foods who have some autonomy on where products
        10    go -- and almost entirely female, these are employees of
        11    the -- the stores, Mr. Ransom -- these female
        12    Whole Foods employees, who, at the time before the
        13    Amazon purchase, many of whom had worked for decades at
        14    Whole Foods -- saw Thrive's ingredient list, checked out
        15    our brand story, tried our samples, and decided that
        16    even despite our dark coloring for packaging and of our
        17    masculine shoulders, that these were great products for
        18    all their customers.
        19               And on their own, they started placing, in some
        20    cases, what they call second facings -- which just
        21    means, essentially, a second row of products -- in the
        22    face care or the female care sections of Whole Foods
        23    market.
        24               And subsequent to this e-mail, several of the
        25    stores began to outperform the others in Northern




                                                                                 075
                                                                 De Lilly Decl. Ex. 3
Case 2:20-cv-09091-PA-AS Document 63-3 Filed 08/23/21 Page 39 of 46 Page ID #:3125


                                                                         Page 170
         1    back on record in the deposition of Alex McIntosh.
         2    Timestamp is 3:11 p.m. Pacific Time.
         3               You may proceed.
         4               MR. RANSOM:      Thank you.
         5     BY MR. RANSOM:
         6         Q     Mr. McIntosh, through what channels does
         7    TNC currently sell its products?
         8         A     We sell nationwide across eCommerce, both
         9    direct and third party, as well as wholesale,
        10    predominantly in the natural channel.
        11         Q     Okay.    So let's start with eCommerce.
        12    What -- you sell through TNC's website, which is
        13    ThriveCare.Co; correct?
        14         A     Correct.
        15         Q     What other eCommerce venues does TNC sell
        16    its products through?
        17         A     Amazon, Walmart, perhaps a few small
        18    others, but I think those are the main ones.
        19         Q     Okay.    And then you testified that you also
        20    sell wholesale; correct?
        21         A     Correct.
        22         Q     To what or through what entities does TNC
        23    sell its products at wholesale?
        24         A     Currently, through Whole Foods Market.
        25         Q     Has it -- has TNC sold its products at




                                                                                 076
                                                                 De Lilly Decl. Ex. 3
Case 2:20-cv-09091-PA-AS Document 63-3 Filed 08/23/21 Page 40 of 46 Page ID #:3126


                                                                         Page 196
         1    that.
         2     BY MR. RANSOM:
         3          Q     Okay.   All right.
         4                MR. RANSOM:     Let's put another document
         5    into the chat, which I will ask the court reporter
         6    to mark as Exhibit 69.
         7                (Exhibit 69 was marked for
         8                identification.)
         9     BY MR. RANSOM:
        10          Q     Please, open it and tell me when you're
        11    ready.
        12          A     Mr. Ransom, 68, are we done with that, or
        13    do you want me to -- to close it?
        14          Q     We're done.     You can close 68.
        15          A     Okay.
        16                Mr. Ransom, I've opened it and scanned through
        17    it.
        18          Q     Okay.   Do you recognize Exhibit 69?
        19          A     I do.
        20                MR. RANSOM:     Mr. McArthur, can I ask that
        21    you mute us, if you're typing?          Thank you.
        22                MR. MCARTHUR:     Yes.    My -- my apologies for
        23    that.     I was typing notes.      I didn't realize I was
        24    not muted.
        25                MR. RANSOM:     Quite all right.




                                                                                 077
                                                                 De Lilly Decl. Ex. 3
Case 2:20-cv-09091-PA-AS Document 63-3 Filed 08/23/21 Page 41 of 46 Page ID #:3127


                                                                         Page 197
         1     BY MR. RANSOM:
         2         Q     Mr. McIntosh, what is Exhibit 69?
         3         A     Exhibit 69 appears to be Thrive's Summary
         4    Financial Statements.
         5         Q     Okay.     And is this a document that was
         6    prepared at your direction?
         7         A     It is.
         8               MR. RANSOM:      I'm going to load another
         9    document into the chat, which I'm doing now simply
        10    because it's another large one.           So if you could
        11    start the process of opening that document.              I am
        12    going to then turn back and ask you some questions
        13    about Exhibit 69; okay?
        14               THE WITNESS:      Okay.
        15     BY MR. RANSOM:
        16         Q     Okay.    So turning back to Exhibit 69, can
        17    you describe generally what information is shown in
        18    this document?
        19         A     Our summary financials, our sales, cost of
        20    sales, margin, expenses and net income.
        21         Q     Who prepared Exhibit 69?
        22         A     My COO.
        23         Q     And that's Mr. Boothe?
        24         A     It is.
        25         Q     Okay.    And does Mr. Boothe have training in




                                                                                 078
                                                                 De Lilly Decl. Ex. 3
Case 2:20-cv-09091-PA-AS Document 63-3 Filed 08/23/21 Page 42 of 46 Page ID #:3128


                                                                         Page 265
         1         Q     Okay.    So it was within a matter of weeks;
         2    is that right?
         3               (Recording stopped on Zoom platform.)
         4               (Recording in progress on Zoom platform.)
         5     BY MR. RANSOM:
         6         Q     Sir, I'm just trying to understand -- did
         7    you hear my question?
         8         A     No, I'm sorry.       Could you repeat it, sir?
         9         Q     Yes.    I'm just trying to understand the
        10    time frame, so -- well, strike that.
        11               I'll withdraw.
        12               Okay.    So we have looked at the Walmart.com
        13    listing, two customer comments on Amazon.com, the
        14    Poshmark listing, the Ertz issue, and the
        15    Volition Capital issue; correct?
        16         A     I believe so.      We've looked at a lot of
        17    things today, so I'm becoming a little fuzzy.
        18         Q     Okay.
        19         A     I believe all those are ones, Mr. Ransom,
        20    that we have looked at together.
        21         Q     Okay.    Other than those I've just
        22    identified, is Thrive Natural Care aware of any
        23    other alleged instances of actual confusion between
        24    Thrive Natural Care and Thrive Causemetics?
        25         A     At this time, I can't recall more,




                                                                                 079
                                                                 De Lilly Decl. Ex. 3
Case 2:20-cv-09091-PA-AS Document 63-3 Filed 08/23/21 Page 43 of 46 Page ID #:3129


                                                                         Page 266
         1    Mr. Ransom.
         2         Q     Okay.
         3               Okay.    Thank you.
         4         A     Oh, actually there is.        So there is one
         5    more.    So in -- in -- and this is partly what led to
         6    the C&D letter to your client in 2017 is, in
         7    addition to all of the ads running by
         8    Thrive Causemetics, TCI, that were showing just
         9    "Thrive" by itself, many, many, many of those, there
        10    were also media references, interviews by Ms. Bodnar
        11    where she referred to her company as Thrive and the
        12    interviewer would refer to her company as Thrive,
        13    and that was confusion to someone who would be
        14    reading in the media.
        15               Is this one company?       Is it two companies?        Are
        16    they the same thing?
        17               And that was the only one that I think we
        18    didn't talk about, but I remember seeing some of those.
        19         Q     Okay.    And -- and -- okay.
        20               We talked a bit about the advertising and the
        21    money that Thrive Natural Care has spent on advertising.
        22               Has Thrive Natural Care undertaken any
        23    advertising that was specifically designed to address
        24    the confusion that you contend exists between Thrive
        25    Natural Care and Thrive Causemetics?




                                                                                 080
                                                                 De Lilly Decl. Ex. 3
Case 2:20-cv-09091-PA-AS Document 63-3 Filed 08/23/21 Page 44 of 46 Page ID #:3130


                                                                         Page 269
         1    just so I know how to -- how to answer, how to
         2    respond?
         3         Q     For example, has TNC done any advertising
         4    that specifically refers to Thrive Causemetics?
         5         A     I don't believe so.
         6         Q     Has TNC done any advertising to distinguish
         7    itself from that other Thrive brand or that makeup
         8    company or anything else that is an indirect
         9    reference to Thrive Causemetics?
        10         A     I don't believe so, Mr. Ransom, and -- and
        11    the main reason is I'm a business guy trying to
        12    build a business, right.        We have a really beautiful
        13    mission and products, unusual products for our
        14    company, and we're sold all across the
        15    United States, lots of media coverage, especially as
        16    now regenerative businesses is catching on, and
        17    the -- the idea of trying to correctively advertise
        18    someone who is spending 1,000 times what you are in
        19    a month is -- is not a good ROI.
        20               So either in terms of, you know, damages paid
        21    or some other mechanism that -- that helps level that
        22    marketing investment, the extreme disadvantage of being
        23    outspent 1,000 to 1 -- and, again, this is about being
        24    outspent 1,000 to 1 by a brand that says they're selling
        25    Thrive skin care.




                                                                                 081
                                                                 De Lilly Decl. Ex. 3
Case 2:20-cv-09091-PA-AS Document 63-3 Filed 08/23/21 Page 45 of 46 Page ID #:3131


                                                                         Page 270
         1               I think just about any businesswoman or man
         2    would say spending money against someone who is spending
         3    1,000 times what you are per month, who says they're
         4    selling Thrive skin care is not a good investment.
         5         Q     In your view, is there any reason that
         6    TNC -- well, strike that.
         7               Has TNC achieved the success that you'd hoped
         8    when you founded the company?
         9         A     In many ways, beyond it.        And my hope is
        10    that the damages to my company incurred by TNC's
        11    infringement of our mark would let us further unlock
        12    the potential.      I mean, you know, we're sold now --
        13    we're in the top -- we went from nowhere to the top
        14    1 percent of sellers on the world's most
        15    competitive, largest eCommerce platform, Amazon.              My
        16    company is now in the top 1 percent of sellers.
        17               Amazon itself loves to tell our story and share
        18    our story, not only with their customers, of which
        19    there's hundreds of millions, but with their employees.
        20    They've actually flown film crews to San Francisco and
        21    other places to make short videos about our unusual
        22    business model and about the -- the great and unusual
        23    products that we have based on our super plants, our
        24    skin care products.
        25               And they've actually shared that video




                                                                                 082
                                                                 De Lilly Decl. Ex. 3
Case 2:20-cv-09091-PA-AS Document 63-3 Filed 08/23/21 Page 46 of 46 Page ID #:3132


                                                                         Page 286
         1                                CERTIFICATE
         2                                      OF
         3                            SHORTHAND REPORTER
         4                                 *   *   *   *
         5
         6                I, Shirley Lynn, CSR No. 13784, a Certified
         7    Shorthand Reporter in and for the State of California,
         8    do hereby certify:
         9                That prior to being examined, the witness
       10     named in the foregoing proceedings declared under
       11     penalty of perjury to testify to the truth, the whole
       12     truth, and nothing but the truth;
       13                 That said proceedings were taken by me in
       14     shorthand at the time and place herein named and were
       15     thereafter transcribed into typewriting under my
       16     direction, said transcript being a true and correct
       17     transcription of my shorthand notes;
       18                 Pursuant to Federal Rule 30(e), transcript
       19     review was requested;
       20                 I further certify that I have no interest in
       21     the outcome of this action.
       22
       23                                              _____________________
       24                                                      SHIRLEY LYNN
                                                               CSR NO. 13784
       25




                                                                                 083
                                                                 De Lilly Decl. Ex. 3
